 274DECISIONSOF NATIONALLABOR RELATIONS BOARDJamesA. Nevil,d/b/a Nevil Storage CompanyandFreight Checkers,Clerical Employees and Helpers,Local856, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca. Case 20-CA-7030April 12, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYUpon a charge filed on September 24, 1971, byFreight Checkers, Clerical Employees and Helpers,Local 856, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,herein called the Union, and duly served on James A.Nevil, d/b/a Nevil Storage Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 20, issued a complaint on October 14, 1971,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies of thecharge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on April 30, 1971,following a Board election in Case 20-RC-9687 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;I and that, commencingon or about September 16, 1971,2 and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On November 13, 1971, Respondent filed its answerto the complaint admitting in part, and denying inpart, the allegations in the complaint.On January 10, 1972, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on January 13,1972, the Board issued an order transferring the pro-ceeding to the Board and a Notice To Show CauseOfficial notice is taken of the record in the representation proceeding,Case 20-RC-9687,as the term"record"isdefined in Secs. 102.68 and 102.69(f) of the Board's Rules and Regulations, Series 8,as amended.See LTVElectrosystenu,Inc.,166 NLRB 938, enfd.388 F.2d 683 (C.A. 4, 1968);Golden AgeBeverageCo.,167 NLRB 151;IntertypeCo.v.Penello,269 F.Supp.573 (D.C. Va., 1967);Follett Corp.,164 NLRB 378, enfd. 397 F.2d 91(C.A. 7, 1968);Sec. 9(d) of the NLRA.2This date is alleged in the complaint and admittedby theRespondent.why the General Counsel's Motion for SummaryJudgment should not be granted. Respondent there-after filed a response to Notice To Show Cause, anda memorandum in support of his motion was filed bythe General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:RULING ON THE MOTION FOR SUMMARY JUDGMENTIn his answer the Respondent denies that an un-coerced or lawful majority of the employees in theunit cast votes for the Union, that the Union's certifi-cation is lawful, and that his conduct violated Section8(a)(5) and (1) of the Act.' These questions were be-fore the Board in the representation case and werefully considered there.The Union received the votes of both the unit em-ployees who voted in an election held on March 10,1971, pursuant to a petition filed by the Union. TheRespondent filed objections to conduct affecting theresults of the election on March 16, 1971. In sub-stance, he alleged that the Union promised benefits tothe employees and made material misrepresentationsto the effect that, if the Union won, its contract wouldnot cost the Respondent any additional expense, theemployees would receive a pension, and the Respon-dent could afford to pay the benefits promised by theUnion. The Respondent also alleged that the Unionhad harassed the employees at their homes throughunwanted visits. Finally, the Respondent assertedthat the Board had disturbed the laboratory condi-tions of the election by posting a notice of electionwhich created prejudice against him and by the actsof Board agents in opening the polls late and closingthem early.In support of these objections the Respondent filedaffidavits of himself and his wife. Those affidavits insubstance state that union officials, who were alsorelatives of one of the employees, came to her houseas late as the night before the election to pressure herto vote for the Union; the Respondent believed shewould have voted for the Company otherwise; shewas crying just before the voting; the employee's hus-band said he would have trouble if his wife voted3The Respondent also denied that Allen W. Teagle has acted as his repre-sentative in dealings with the Union. Attached to the Motion for SummaryJudgment as Appendix II is a letter dated June 4, 1971, from Mr. Teagle tothe Union's secretary, which states that the Union's letter to the Respondentrequesting bargaining negotiations was forwarded to Mr. Teagle for his reply.This statement, in addition to Mr. Teagle's signature on all the pleadings inboth this proceeding and the representation case, is sufficient to establish theallegation in the absence of any effort by the Respondent to controvert theevidence.196 NLRB No. 44 NEVIL STORAGE CO.against theUnion; the Union would cost the Respon-dent more, contrary to its representations; and theemployee's husband said she had been promised apensionby the Union.After investigating the objections, the Regional Di-rector issued a Supplemental Decision and Certifica-tiononApril 30, 1971. He decided that theRespondent had failed to present the required evi-dence ofa prima faciecase in support of the objectionsand thus refused to investigate the merits further. Theaffidavits were found not to offer firsthand support-ing evidence. The Regional Director specificallyfound that the Union's representation that its electionwould not increase the Respondent's costs and prom-ise of a pension if it won were permissible forms ofcampaign appeal. He also found that the affidavitsdid not support the alleged harassment. Finally, heoverruled the objections based on interference withthe election by the Board, noting here that the Re-spondent had not alleged any errors in the electionnotice and had failed to show any prejudice to therights of the voters by the late opening or early closingof the polls. Thus, finding that the objections raisedno substantial or materialissues concerningthe elec-tion, the Regional Director overruled them and certi-fied the Union.In response to this decision, the Respondent filedexceptions and a request for review on May 26. TheRespondent raised thesame issuespresented in hisobjections and further excepted to the RegionalDirector's failure to find issues requiring an evidenti-ary hearing and to conduct such a hearing. The Boardaffirmed the Regional Director on June 23, findingthat the Respondent's request for review raised nosubstantial issues which warranted reviews.It is well settled that in the absence of newly discov-ered or previously unavailable evidence or special cir-cumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.4All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.'4 SeePittsburghPlateGlassCo. v. N.L.R.B.,313 U.S. 146,162(1941); Rulesand Regulations of the Board,Secs.102.67(f) and 102.69(c).275On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is an individual proprietorshipengaged in the sale of moving storage services forbusiness enterprises with its office and principal placeof business at San Francisco, California. In the courseand conduct of its business the Respondent per-formed servicesin excessof $50,000 for North Ameri-can Van Lines, Inc., during the past year. NorthAmerican Van Lines received business revenues inexcess of $50,000 for transportation services it per-formed outside the State of California in the courseand conduct of its business operations within Califor-nia during the past year.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectu-ate the policies of the Act to assert jurisdiction herein.II.THE LABORORGANIZATION INVOLVEDFreight Checkers, Clerical Employees and Helpers,Local 856, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americais a labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All office clerical employees employed by Re-spondent at his 1150 Carroll Avenue, San Fran-cisco,California, location, excluding all otheremployees, guards and supervisors as defined inthe Act.5Respondent contends that it should have been accorded a hearing on itsobjections to the election.We findno merit in this contention The Boardhas consistently refused to direct a hearing on objections unless the objectingparty supplies specific evidence of conductwhichprima faciewould warrantsetting aside the election.OrleansManufacturing Company,120 NLRB 630.The two affidavitssubmitted-those of RespondentNeviland his wife--didnot establish such a case.Not onlywas the"evidence" so offered hearsay,but even if competentand established to be the fact would not requiresettingaside the election. 276DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The certificationOn March 10, 1972, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the Regional Di-rector for Region 20 designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on April 30, 1971, and the Union contin-ues to be such exclusive representative within themeaning of Section 9(a) of the Act.B. The Request To Bargain and Respondent's RefusalCommencing on or about June 1, 1971, and at alltimes thereafter, the Union.has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout September 16, 1971, and continuing at all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has,since September 16, 1971, and at all times thereafter,refused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached, em-body such understanding in a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their select-ed bargaining agent for the period provided by law,we shall construe the initial period of certification asbeginning on the date Respondent commences to bar-gain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Com-merce Company d/b/a Lamar Hotel,140 NLRB 226,229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;Burnett Construction Company,149 NLRB 1419,1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. James A. Nevil, d/b/a Nevil Storage Company,isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Freight Checkers, Clerical Employees and Help-ers,Local 856, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica is a labor organization within the meaning ofSection 2(5) of the Act.3.All office clerical employees employed by Re-spondent at his 1150 Carroll Avenue, San Francisco,California, location, excluding all other employees,guards and supervisors as defined in the Act consti-tute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct.4. Since April 30, 1971, the above-named labor or-ganization has been and now is the certified and ex-clusiverepresentativeofallemployees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5. By refusing on or about September 16, 1971, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Respon-dent in the appropriate unit, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and (7) of the Act. NEVIL STORAGE CO.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that Respondent, James A.Nevil, d/b/a Nevil Storage Company, its agents, suc-cessors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and condi-tions of employment with Freight Checkers, ClericalEmployees and Helpers, Local 856, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All office clerical employees employed by Re-spondent at his 1150 Carroll Avenue, San Fran-cisco,California, location, excluding all otheremployees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its 1150 Carroll Avenue, San Francisco,California, location copies of the attached noticemarked "Appendix."6 Copies of said notice, on formsprovided by the Regional Director for Region 20,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director for Region 20, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.6 In the event thisOrderis enforced by a Judgmentof a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Government277WE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment withFreight Checkers, Clerical Employees and Help-ers,Local 856, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of America as the exclusive representa-tive of the employees in the bargaining unit de-scribed below.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative ofall employees in the bargaining unit describedbelow, with respect to rates of pay, wages, hours,and other terms and conditions of employment,and, if an understanding is reached, embodysuch understanding in a signed agreement. Thebargaining unit is:All office clerical employees employed byRespondent at his 1150 Carroll Avenue, SanFrancisco,California, location, excludingall other employees, guards and supervisorsas defined in the Act.JAMES A. NEVIL, d/b/a NEVILSTORAGE COMPANY(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 13018 Federal Building, Box 36047,450 Golden Gate Avenue, San Francisco, California94102, Telephone 415-556-3197.